Citation Nr: 9920222	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  95-04 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active service from June 1963 to December 
1964.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The Board notes that this issue was 
previously before the Board in September 1997 when the Board 
reopened the veteran's claim and remanded the claim for 
additional development.  

The veteran, through his representative, has raised the issue 
of Clear and Unmistakable Error in a June 1977 rating 
decision which denied service connection for a bilateral knee 
disorder.  This issue, however, is not currently developed or 
certified for appellate review.  As this issue is not 
inextricably intertwined with the issue of entitlement to 
service connection for a bilateral knee condition, it is 
referred to the RO for appropriate action.


REMAND

Briefly, the evidence of record for the period of April 1958 
to August 1962 reflects that the veteran was evaluated for 
contusions to his knees, soreness, and had a negative drawer 
sign.  An April 1958 x-ray report from the Galesburg Clinic 
and Dr. Johnson reflect that the right patella and knee joint 
fail to reveal any evidence of recent fracture, dislocation, 
bone, or joint pathology.  The veteran was then 12 years of 
age.  A subsequent x-ray reflects no evidence of fracture or 
congenital anomalies of the right patella.  A June 1960 x-ray 
report reflects that the left leg and knee joint fail to 
reveal any evidence of recent fracture, dislocation, or bone 
or joint pathology.  These records are silent as regards to 
locking, stiffness, or giving way.

The service medical records to include the enlistment 
physical and report of medical history are silent as regards 
a knee condition.  In June and September 1963, the lower 
extremities were evaluated as normal.  A November 1964 
orthopedic clinic report reflects injured right knee playing 
football in 1963.  A December 1964 medical Board report 
reflects a diagnosis of bilateral chondromalacia patella with 
progressive episodes of pain in his knees since enlistment 
into the Navy with increased stiffness, giving way, and 
locking of both knees.  The record notes that the past 
history was noncontributory.  

A July 1965 medical record from the Galesburg Clinic reflects 
that the veteran was discharged from the navy with a bone 
condition, that he currently complained of trouble with both 
knees, and that both knees have been injured previously.  

Eight affidavits from friends and relatives of the veteran 
who knew him before and after his service and who all 
essentially denied that he suffered from any disorder prior 
to service.  

A VA medical report dated in February 1994 noted x-ray 
findings that indicated evidence of an old quadriceps injury 
just superior to the left patella and evidence of minimal 
degenerative joint disease at both patellofemoral joints.  

The Board remanded this claim in September 1997 for a VA 
examination to ascertain whether the veteran's knee condition 
was present before service, and if so, whether it increased 
in severity beyond the natural progression of the disorder.  
The examiner was instructed to review the claims file and the 
medical records of Dr. Johnson at the Galesburg Clinic.  It 
is unclear from the October 1997 VA examination whether the 
physician fully reviewed the claims folder and associated 
evidence.

In view of the foregoing , the Board is of the opinion that 
the veteran is entitled to a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The duty to assist 
also includes providing additional VA examinations by a 
specialist when recommended.  Hyder v. Derwinski, 1 Vet. App. 
221 (1991).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1. The veteran should be afforded a VA 
joints examination by an orthopedic 
specialist to determine the nature, 
extent, and etiology of any knee 
disorder that may be present.  Any and 
all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, in particular the records 
from Dr. Johnson at the Galesburg 
Clinic and those noted in the body of 
the Remand which detail the veteran's 
medical history prior to, during, and 
after service.  If the veteran is 
diagnosed with a knee disorder, the 
examiner is requested to offer an 
opinion regarding whether it is at 
least as likely as not that such knee 
disorder existed prior to service, and 
if so, whether it is at least as 
likely as not that such a preexisting 
disorder underwent an increase in 
severity beyond the natural 
progression of the disease while on 
active duty.  The examiner should 
clearly outline the rationale for any 
opinion expressed.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (1998), the claims 
file, must be made available to the 
examiner for review.  

2. The case should again be reviewed by 
the RO to ensure that the requested 
development has been completed.  If 
not, the incomplete examination must 
be returned for a supplemental 
statement.  38 C.F.R. § 4.70 (1998).  
The Board is obligated by law to 
ensure that the RO complies with its 
directives.  Stegall v. West, 11 Vet. 
App. 268 (1998).

3. Thereafter, the RO, on a de novo 
basis, should readjudicate the claim 
of entitlement for service connection 
of a bilateral knee disorder.  If the 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development and conduct de novo review of the veteran's 
claim.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



